                   AMENDED SPECIAL CONDITIONS OF RELEASE


                                                              Re: Sharmistha Barai
                                                              No.: 2:16-CR-00217-MCE-2
                                                              Date: March 15, 2019



1. You shall report to and comply with the rules and regulations of the Pretrial Services Agency;

2. You shall report in person to the Pretrial Services Agency on the first working day following your
   appearance in Court today;

3. You shall cooperate in the collection of a DNA sample;

4. Your travel is restricted to the Eastern District of California unless otherwise approved in advance by the
   pretrial services officer;

5. You shall surrender your passport to the Clerk, U.S. District Court, and obtain no passport during the
   pendency of this case;

6. You shall not possess a firearm/ammunition, destructive device, or other dangerous weapon; additionally,
   you shall provide written proof of divestment of all firearms/ammunition currently under your control;

7. You shall refrain from excessive use of alcohol or any use of a narcotic drug or other controlled substance
   without a prescription by a licensed medical practitioner; and you shall notify Pretrial Services immediately
   of any prescribed medication(s). However, medicinal marijuana, prescribed or not, may not be used;

8. You shall participate in a program of medical or psychiatric treatment, including treatment for drug or
   alcohol dependency, as approved by the pretrial services officer. You shall pay all or part of the costs of
   the counseling services based upon your ability to pay, as determined by the pretrial services officer;

9. You shall report any contact with law enforcement to your pretrial services officer within 24 hours;

10. The defendant shall not directly or indirectly recruit, solicit, hire, employ, or otherwise seek the paid or
    volunteer labor or services of another person who is not a relative by blood, for the purpose of providing
    domestic labor or services of any kind (e.g., housework, cleaning, cooking) or in-home child care services
    of any kind (e.g., daycare, nanny services);

11. The defendant shall not directly or indirectly contact or attempt to contact by any means (e.g., telephone,
    text message, WhatsApp chat, online post, social media post or messaging) any person who formerly
    provided domestic labor or services of any kid or in-home child care services for either or both of the
    defendants;
12. You must participate in the following location monitoring program component and abide by all the
    requirements of the program, which will include having a location monitoring unit installed in your
    residence and a radio frequency transmitter device attached to your person. You must comply with all
    instructions for the use and operation of said devices as given to you by the Pretrial Services Agency and
    employees of the monitoring company. You must pay all or part of the costs of the program based upon
    your ability to pay, as determined by the pretrial services officer; and

13. HOME INCARCERATION: You must remain inside your residence at all times except for medical needs
    or treatment; religious services; and court appearances pre-approved by the pretrial services officer.
